1
2
3
4
5
6                                UNITED STATES DISTRICT COURT
7                               CENTRAL DISTRICT OF CALIFORNIA
8
     ECI SOFTWARE SOLUTIONS, INC.,                CASE NO. LA CV19-01966 JAK (AGRx)
9    a Delaware corporation,
10                 Plaintiff,                     ORDER RE STIPULATION OF
                                                  DISMISSAL WITHOUT PREJUDICE
11   v.                                           (DKT. 20)
12   ERP SQL PRO INC., a California
     corporation; and DOES 1-10,
13
                   Defendants.
14
15
16         Based on a review of the Stipulation of Dismissal Without Prejudice (the

17   “Stipulation”) (Dkt. 20), sufficient good cause has been shown. Therefore, the action is
18
     DISMISSED WITHOUT PREJUDICE, with each party to bear its own attorneys’ fees
19
20   and costs of suit. The Court retains jurisdiction of this matter to enforce the terms of the

21   settlement.
22
           IT IS SO ORDERED.
23
24
     Dated: October 21, 2019                __________________________________
25                                          JOHN A. KRONSTADT
26                                          UNITED STATES DISTRICT JUDGE
27
28
